UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended MARCH 31, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-57946 ALUMIFUEL POWER CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 88-0448626 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7315 East Peakview Avenue Englewood, Colorado 80111 (Address of principal executive offices) (Zip code) (303) 796-8940 (Registrant's telephone number including area code) (Former name, address and fiscal year) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by a check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Number of shares of common stock outstanding at May 1, 2014: 2,126,941,869 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Index to Financial Statements (Unaudited) Page Consolidated Balance Sheets at March 31, 2014 (Unaudited) and December 31, 2013 F-2 Consolidated Statement of Operations for the Three months ended March 31, 2014 and the Three months ended March 31, 2013 (Unaudited) F-3 Consolidated Statement of Changes in Shareholders' Deficit for the Three months ended March 31, 2014 (Unaudited) F-4 Consolidated Statement of Cash Flows for the Three months ended March 31, 2014 and the Three months ended March 31, 2013 (Unaudited) F-5 Notes to Financial Statements F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T. Controls and Procedures 31 Part II – Other Information 33 Signatures 35 F-1 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Cash $ $ Prepaid expenses - - Notes receivable (Note 4) - - Work in progress (Note 1) - - Other current assets - - Total current assets 82,485 9,872 Property and equipment, less accumulated depreciation of $7,479 (2014) and $7,283 (2013) (Note 1) 113 196 Deferred debt issuance costs (Note 4) 7,567 2,082 Total long-term assets 7,680 2,278 Total assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Accounts and notes payable: Accounts payable, related party (Note 3) $ $ Accounts payable, other Derivative liability, convertible notes payable (Note 4) Notes payable, related party (Note 3) Notes payable, other (Note 4) Convertible notes payable, net of discount of $304,262 (2014) and $137,253 (2013) (Note 4) Payroll liabilities (Note 7) Accrued expenses (Note 7) Dividends payable (Note 9) Accrued interest payable: Interest payable, convertible notes (Note 4) Interest payable, related party notes (Note 3) Interest payable, notes payable other (Note 4) Total current liabilities Total long-term liabilities - - Total liablities Commitments and contingencies - - Shareholders’ deficit: (Notes 1 & 9) Preferred stock, $.001 par value; 10,000,000 shares authorized, 404,055 (2014) and 404,055 (2013) shares issued and outstanding 404,055 404,055 Common stock, $.001 par value; 3,500,000,000 (2014) and 750,000,000 (2013) shares authorized, 1,806,353,346 (2014) and 631,402,195 (2013) shares issued and outstanding 1,806,353 631,402 Additional paid-in capital 14,000,180 14,322,968 Accumulated deficit ) ) Total shareholders' deficit of the Company ) ) Non-controlling interest (Note 1) 4,029,324 4,045,534 Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ See accompanying notes to consolidated financial statements. F-2 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three months Three months ended ended March 31, March 31, Revenue (Note 1) Reactor sales $
